Exhibit 10.19

 

J.Jill, Inc. Employee Stock Purchase Plan

 

1.Purpose. The purpose of this Employee Stock Purchase Plan (the “Plan”) of
J.Jill, Inc., a Delaware corporation (the “Company”), is to provide eligible
Employees of the Company and its Designated Subsidiaries with a convenient
opportunity to purchase Common Stock of the Company. It is the intention of the
Company to have the Plan qualify as an “Employee Stock Purchase Plan” under
Section 423 of the Code. The provisions of the Plan shall, accordingly, be
construed so as to extend and limit participation in a manner consistent with
the requirements of that section of the Code. The Plan was adopted by the
Company on September 15, 2017, and approved by the Company’s stockholders on
September 19, 2017.

 

2.Definitions. The following definitions shall apply throughout the Plan.

 

(a)“Board” means the Board of Directors of the Company.

 

(b)“Code” means the United States Internal Revenue Code of 1986, as amended, and
any successor thereto. References to any section of the Code shall be deemed to
include any regulations or other interpretative guidance under such section, and
any amendments or successors thereto.

 

(c)“Committee” means a committee appointed by the Board. In the absence of a
contrary designation by the Board, the Compensation Committee of the Board shall
be the Committee hereunder.

 

(d)“Common Stock” means the common stock of the Company, par value $.01 per
share (and any stock or other securities into which such common stock may be
converted or into which it may be exchanged).

 

(e)“Company” has the meaning set forth in Section 1.

 

(f)“Compensation” means the base pay (determined on such date as may be
established by the Committee) received by an Employee from the Company or a
Designated Subsidiary. Base pay shall (i) be determined prior to any salary
reduction contributions under a cafeteria plan pursuant to Section 125 of the
Code, any salary reduction amounts pursuant to a qualified transportation
benefit program pursuant to Section 132(f) of the Code, and any elective
deferrals to a nonqualified deferred compensation plan and to a cash or deferred
plan pursuant to Section 401(k) of the Code and (ii) exclude any imputed income
arising under any group insurance or benefit program, travel expenses, business
and relocation expense, and income received in connection with stock options or
other equity-based awards.

 

(g)“Continuous Status as an Employee” means the absence of any interruption or
termination of service as an Employee. Continuous Status as an Employee shall
not be considered interrupted in the case of (i) sick leave, military leave, or
other bona fide leave of absence that is required by law to be considered
uninterrupted service or that is otherwise approved by the Committee if the
period of such leave does not exceed 90 days, or if longer, so long as the
individual’s right to reemployment as an

--------------------------------------------------------------------------------

2

Employee is guaranteed either by contract or statute; or (ii) transfers between
locations of the Company or between and among the Company and its Designated
Subsidiaries. For purposes of clarification, the disposition of a Designated
Subsidiary shall constitute a termination of the Continuous Status as an
Employee of any Employee employed by such Designated Subsidiary.

 

(h)“Contributions” means all amounts credited to the notional account of a
Participant pursuant to the Plan.

 

(i)“Corporate Transaction” means a sale of all or substantially all of the
Company’s assets, or a merger, consolidation, or other capital reorganization of
the Company with or into another corporation, or any other transaction or series
of related transactions in which the Company’s stockholders immediately prior
thereto own less than 50% of the voting stock of the Company (or its successor
or ultimate parent company) immediately thereafter, but excluding any
acquisition of voting stock by the Company, TowerBrook Capital Partners, L.P.,
or any of their respective affiliates (or by any fund or account managed by
TowerBrook Capital Partners, L.P., or any of its affiliates) or by any employee
benefit plan sponsored or maintained by the Company or any of its affiliates.

 

(j)“Designated Subsidiaries” means all Subsidiaries organized under the laws of
any state of the United States of America, except with respect to any of such
Subsidiaries that the Committee has determined is not eligible to participate in
the Plan.

 

(k)“Employee” means any person who (i) has had Continuous Status as an Employee
of the Company or one of its Designated Subsidiaries for a period of at least
one (1) year, (ii) is customarily employed thereby for at least 20 hours per
week and more than five (5) months in a calendar year, and (iii) is classified
as an employee for tax purposes.

 

(l)“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and any successor thereto. References to any section of (or rule
promulgated under) the Exchange Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successors thereto.

 

(m)“Fair Market Value” means, for any date, with respect to a Share, the closing
sales price of a Share on the primary exchange on which the Common Stock is
traded on such date or, in the event that the Common Stock is not traded on such
date, then the immediately preceding trading date. In the absence of an
established market for Common Stock, the Fair Market Value of a Share shall be
determined in good faith by the Committee and such determination shall be
conclusive and binding on all persons. The “Fair Market Value” of all other
property shall be determined in good faith by the Committee, and such
determination shall be conclusive and binding on all persons.

 

(n)“Indemnifiable Person” shall have the meaning ascribed to it in Section 27.

--------------------------------------------------------------------------------

3

(o)“Maximum Number of Shares” means, with respect to a given Offering Period, a
number of Shares equal to the quotient of (x) $25,000 divided by (y) the Fair
Market Value of a Share on the Offering Date.

 

(p)“New Purchase Date” shall have the meaning ascribed to it in Section

16(b).

 

(q)“Offering Date” means the first day of each Offering Period, as

determined in accordance with Section 3.

 

(r)“Offering Period” means a period described in Section 3.

 

(s)“Plan” has the meaning set forth in Section 1.

 

(t)“Plan Administrator” means American Stock Transfer, or such other institution
selected by the Committee.

 

(u)“Participant” means an eligible Employee who has elected to participate in
the Plan in accordance with Section 5.

 

(v)“Purchase Date” means, unless otherwise determined by the Committee, December
31 of each calendar year or, in the event that the Common Stock is not traded on
such date, the immediately preceding trading date, as applicable.

 

(w)“Purchase Price” means, with respect to a given Offering Period, an amount
equal to 85% (or such greater percentage as designed by the Committee) of the
Fair Market Value of a Share on (i) the Purchase Date or (ii) the Offering Date,
whichever amount is lower; provided, that the Purchase Price will in no event be
less than the par value of a Share.

 

(x)“Reserves” shall have the meaning ascribed to it in Section 16(a).

 

(y)“Rule 16b-3” means Rule 16b-3 adopted under Section 16 of the Exchange Act.

 

(z)“Securities Act” means the United States Securities Act of 1933, as amended,
and any successor thereto. References to any section of (or rule promulgated
under) the Securities Act shall be deemed to include any rules, regulations or
other interpretative guidance under such section or rule, and any amendments or
successors thereto.

 

(aa)“Share” means a share of Common Stock, as adjusted in accordance with
Section 16.

 

(bb)“Subsidiary” means a corporation which is a “subsidiary corporation” of the
Company within the meaning of Section 424(f) of the Code.

--------------------------------------------------------------------------------

4

3.Offering Periods. The Plan shall be implemented by a series of consecutive
Offering Periods commencing on January 1 and ending on December 31 of each
calendar year. The Committee shall have the authority to change the duration
(subject to a maximum Offering Period of 27 months), frequency, start date, and
end dates of Offering Periods.

 

4.Eligibility. Subject to the requirements of Section 5 and the limitations
imposed by Section 423(b) of the Code (and unless different dates are
established by the Committee in respect of any Offering Period), a person shall
be eligible to participate in an Offering Period if such person is an Employee
as of the date on which an election for participation in the Offering is
required pursuant to Section 5(b) below; provided, however, that the Committee
may provide that an Employee shall not be eligible to participate in an Offering
Period if: (i) such Employee is a highly compensated employee within the meaning
of Section 423(b)(4)(D) of the Code; (ii) such Employee has not met a service
requirement designated by the Committee pursuant to Section 423(b)(4) (A) of the
Code (which service requirement may not exceed two years); and/or (iii) such
Employee is a citizen or resident of a foreign jurisdiction and the grant of a
right to purchase Common Stock under the Plan to such Employee would be
prohibited under the laws of such foreign jurisdiction or the grant of a right
to purchase Common Stock under the Plan to such Employee in compliance with the
laws of such foreign jurisdiction would cause the Plan to violate the
requirements of Section 423 of the Code, as determined by the Committee in its
sole discretion; provided, further, that any exclusion in clause (i), (ii) or
(iii) shall be applied in an identical manner under each Offering Period to all
Employees, in accordance with Treasury Regulation Section 1.423-2(e).

 

5.Participation.

 

(a)Participation in the Plan is completely voluntary. Except as set forth in
Section 7(b) below, participation in one or more of the offerings under the Plan
shall neither limit, nor require, participation in any other offering.

 

(b)An eligible Employee may become a Participant in respect of an Offering
Period by electing to participate in the manner approved by the Committee. An
Employee who elects to participate in an Offering Period shall do so at least
ten (10) days prior to the Offering Date, unless a different time for electing
to participate is set by the Committee.

 

(c)A Participant’s election shall indicate either a fixed dollar amount or a
percentage of such Participant’s Compensation, in either case, as may be
determined by the Committee, to be contributed during the applicable Offering
Period; provided, however, that (i) a Participant’s election shall be subject to
the limitations of Section 7(b), and (ii) a Participant shall not be entitled to
elect more than 10% of such Participant’s Compensation.

 

(d)The deduction rate selected by a Participation shall remain in effect for
subsequent Offering Periods unless the Participant (i) submits a new election in
the

--------------------------------------------------------------------------------

5

manner approved by the Committee, (ii) withdraws from the Plan, or (iii)
terminates employment or otherwise becomes ineligible to participate in the
Plan.

 

6.Method of Payment of Contributions.

 

(a)Payroll deductions shall be made from a Participant’s Compensation during an
Offering Period in an aggregate amount equal to the Participant’s contribution
election for such Offering Period. All payroll deductions made by a Participant
shall be credited to his or her notional account under the Plan. Participant may
not make a prepayment or any additional payments into such notional account.
Payroll deductions in respect of any Offering Period shall commence on the
Offering Date and shall end on the final day of the final payroll period ending
on or prior to the applicable Purchase Date, unless sooner terminated by the
Participant as provided in Section 10.

 

(b)Participants on an authorized leave of absence during an Offering Period may
continue to participate in such Offering Period; provided, however, that a
Participant on an authorized leave of absence will have contributions suspended
during such leave of absence and, absent any other instruction from such
Participant, such contributions will resume upon the next payroll following such
Participant’s return from such leave of absence.

 

(c)Notwithstanding the foregoing, to the extent necessary to comply with Section
423(b)(8) of the Code and Section 7(b) herein, a Participant’s payroll
deductions may be decreased by the Company to zero during any Offering Period.

 

7.Grant of Option.

 

(a)On each Offering Date, each Participant shall be deemed to have been granted
an option to purchase as many Shares (rounded down to the nearest whole Share)
as may be purchased with his or her Contributions during the related Offering
Period at the Purchase Price; provided, however, that such option shall be
subject to the limitations set forth in Section 7(b) below and Section 11, and
may be reduced pursuant to Section 6, in each case, if applicable.

 

(b)Notwithstanding any contrary provisions of the Plan, each option to purchase
Shares under the Plan shall be limited as necessary to prevent any Employee from
(i) immediately after the grant, owning capital stock of the Company and holding
outstanding options to purchase capital stock of the Company possessing, in the
aggregate, more than 5% of the total combined voting power or value of all
classes of stock of the Company or of any Subsidiary, including for this purpose
any stock attributed to such Employee pursuant to Section 424(d) of the Code,
(ii) acquiring rights to purchase stock under all employee stock purchase plans
(as described in Section 423 of the Code or any other similar arrangements
maintained by the Company or any of its Subsidiaries) of the Company and its
Subsidiaries which accrue at a rate that exceeds $25,000 of the Fair Market
Value of such stock (determined at the time such option is granted) for each
calendar year in which such option is outstanding and exercisable at any

--------------------------------------------------------------------------------

6

time, or (iii) purchasing, in respect of any Offering Period, more than the
Maximum Number of Shares.

 

8.Exercise of Option; Interest.

 

(a)Unless a Participant withdraws from the Plan as provided in Section 10, his
or her option for the purchase of Shares will be exercised automatically on the
applicable Purchase Date, and the number of full Shares subject to the option
will be purchased at the applicable Purchase Price with the accumulated
Contributions in his or her notional account. No fractional Shares shall be
issued. Any amounts accumulated in a Participant’s notional account that are not
used to purchase Shares (including any amount that is not sufficient to purchase
a full Share) shall be automatically carried forward to the next Offering Period
unless the Participant elects, by written notice to the Company’s Office of
Human Resources, to have the excess cash returned to him or her. Notwithstanding
Section 9 below, the Shares purchased upon exercise of an option hereunder shall
be deemed to be transferred to the Participant as of the Purchase Date. During
his or her lifetime, a Participant’s option to purchase Shares hereunder is
exercisable only by him or her.

 

(b)At the time an option granted under the Plan is exercised, in whole or in
part, or at the time some or all of the Common Stock issued to a Participant
under the Plan is disposed of, the Participant must make adequate provisions for
any applicable federal, state, or other tax withholding obligations, if any,
that arise upon the Purchase Date or the disposition of the Common Stock. At any
time, the Company or a Designated Subsidiary may, but will not be obligated to,
withhold from the Participant’s compensation the amount necessary to meet
applicable withholding obligations, including any withholding required to make
available to the Company any tax deductions or benefits attributable to the sale
or disposition of Common Stock by the Participant earlier than as described in
Section 423(a)(1) of the Code.

 

(c)No interest will be paid or allowed on any money paid into the Plan or
credited to the notional account of any Participant.

 

9.Delivery. As promptly as practicable after each Purchase Date, the number of
Shares purchased by each Participant upon exercise of his or her option shall be
deposited into an account established in the Participant’s name with the Plan
Administrator. The Committee may determine that no Share purchased in respect of
an offering may be transferred out of such Participant’s account with the Plan
Administrator other than in connection with a “disposition” (as such term is
used in Section 423(a)(1) of the Code) of such Share for the longer of (x) two
(2) years following the Offering Date applicable to such Share and (y) one (1)
year following the Purchase Date applicable to such Share.

 

10.Voluntary Withdrawal; Termination of Employment.

 

(a)A Participant may withdraw all but not less than all the Contributions
credited to his or her notional account under the Plan at any time prior to the
applicable Purchase Date by giving written notice to the Plan Administrator in
the manner directed

--------------------------------------------------------------------------------

7

by the Company. All of the Participant’s Contributions credited to his or her
notional account with respect to an Offering Period will be paid to him or her
as soon as administratively practicable after receipt of his or her notice of
withdrawal, his or her option for the current Offering Period will be
automatically terminated, and no further Contributions for the purchase of
Shares may be made by the Participant with respect to such Offering Period. A
Participant’s withdrawal from the Plan during an Offering Period will not have
any effect upon his or her eligibility to participate in a succeeding Offering
Period or in any similar plan that may hereafter be adopted by the Company.

 

(b)Upon termination of the Participant’s Continuous Status as an Employee prior
to a Purchase Date for any reason, including retirement or death, the
Contributions credited to his or her notional account will be returned to him or
her, and his or her option will be automatically terminated; provided, however,
that in the event of the death of a Participant, the Company shall deliver the
Contributions to the executor or administrator of the estate of the Participant
or, if no such executor or administrator has been appointed (to the knowledge of
the Company), the Company, in its discretion, may deliver such amounts to the
spouse or to any one or more dependents or relatives of the Participant.

 

11.Shares.

 

(a)Subject to adjustment as provided in Section 16, the maximum number of Shares
that shall be made available for sale under the Plan shall be 200,000. If the
Committee determines at any time that, on a given Purchase Date, the number of
Shares with respect to which options are to be exercised may exceed the number
of Shares that are available for sale under the Plan on such Purchase Date, the
Company shall make a pro rata allocation of the Shares available for purchase on
such Purchase Date, in as uniform a manner as shall be practicable and as it
shall determine to be equitable among all Participants exercising options to
purchase Common Stock on such Purchase Date, and the Committee may, in its
discretion (x) continue all Offering Periods then in effect, or (y) terminate
any or all Offering Periods then in effect pursuant to Section 17 below.

 

(b)Shares to be delivered to a Participant under the Plan will be registered in
the name of the Participant.

 

12.Administration.

 

(a)Subject to the express provisions of the Plan, the Committee shall administer
the Plan and shall have the sole and plenary power to (i) interpret and
administer, reconcile any inconsistency in, correct any defect in, and supply
any omission in the Plan; (ii) establish, amend, suspend, or waive any rules and
regulations and appoint such agents as the Committee shall deem appropriate for
the proper administration of the Plan; and (iii) make any other determination
and take any other action that the Committee deems necessary or desirable for
the administration of the Plan, including, without limitation to the foregoing,
by changing the duration (subject to a maximum Offering Period of 27 months),
frequency, start date, and end dates of Offering Periods and/or the Purchase
Dates. The authority of the Committee includes, without limitation, the
authority to (x) determine procedures for setting or changing payroll deduction

--------------------------------------------------------------------------------

8

percentages, and obtaining necessary tax withholdings, and (y) adopt amendments
to the Plan in accordance with Section 17. All designations, determinations,
interpretations, and other decisions by the Committee (or its delegate)
regarding the Plan shall be within the sole discretion of the Committee, may be
made at any time, and shall be final, conclusive, and binding upon all persons
or entities, including, without limitation, the Company, any affiliate, any
Participant, any holder or beneficiary of any option, and any shareholder of the
Company. The expenses of administering the Plan shall be borne by the Company.

 

(b)The Committee may delegate any or all of its authority and obligations under
this Plan to such committee or committees (including without limitation, a
committee of the Board) or officer(s) of the Company as they may designate.

 

(c)Nothing in the Plan shall be deemed to authorize the Committee to take any
action contrary to applicable law or regulation, or rules of the New York Stock
Exchange or any other securities exchange or inter-dealer quotation service on
which the Common Stock is listed or quoted.

 

(d)Notwithstanding any delegation of authority hereunder, the Board may itself
take any action permitted under the Plan in its discretion at any time, and any
reference in this Plan document to the rights and obligations of the Committee
shall be construed to apply equally to the Board. Any references to the Board
mean the Board only.

 

13.Transferability. Neither amounts accumulated in a Participant’s notional
account nor any rights with regard to the exercise of an option or to receive
Shares under the Plan may be assigned, transferred, pledged, or otherwise
disposed of in any way (other than by will or by the laws of descent and
distribution, or as provided in Section 10) by the Participant. Any such attempt
at assignment, transfer, pledge, or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds in
accordance with Section 10.

 

14.Use of Funds. All Contributions received or held by the Company under the
Plan may be used by the Company for any corporate purpose, and the Company shall
not be obligated to segregate such Contributions.

 

15.Reports. Statements of account will be made available to Participants by the
Company or the Plan Administrator in the form and manner designated by the
Committee.

 

16.Adjustments Upon Changes in Capitalization; Corporate Transactions.

 

(a)Subject to any required action by the stockholders of the Company, (i) the
number of Shares covered by each option under the Plan that has not yet been
exercised, (ii) the number of Shares that have been authorized for issuance
under the Plan but that have not yet been placed under option (collectively, the
“Reserves”), (iii) the number of Shares set forth in Section 11 above, and (iv)
the Purchase Price for each then-current Offering Period shall, if applicable,
be proportionately adjusted for any increase or

--------------------------------------------------------------------------------

9

decrease in the number of issued Shares resulting from a stock split, a reverse
stock split, a stock dividend, a subdivision, combination, or reclassification
of the Common Stock (including any such change in the number of shares of Common
Stock effected in connection with a change in domicile of the Company), or any
other increase or decrease in the number of Shares effected without receipt of
consideration by the Company, or any increase or decrease in the value of a
Share resulting from a spinoff or split-up; provided, however, that conversion
of any convertible securities of the Company shall not be deemed to have been
“effected without receipt of consideration.” Such adjustment shall be made by
the Committee, whose determination in that respect shall be final, binding, and
conclusive. Except as expressly provided above, no issue by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of Shares subject to an option.

 

(b)In the event of a dissolution or liquidation of the Company, any Offering
Period then in progress will terminate immediately prior to the consummation of
such action, unless otherwise provided by the Committee. In the event of a
Corporate Transaction, each option outstanding under the Plan shall be assumed
or an equivalent option shall be substituted by the successor corporation or a
parent or subsidiary of such successor corporation. If the successor corporation
(or its parent or subsidiary) refuses to assume or substitute for outstanding
options, each Offering Period then in progress shall be shortened and a new
Purchase Date shall be set by the Committee (the “New Purchase Date”), as of
which New Purchase Date any Offering Period then in progress will terminate. The
New Purchase Date shall be on or before the date of consummation of the
Corporate Transaction, and the Company shall notify each Participant in writing,
at least ten (10) days prior to the New Purchase Date, that the Purchase Date
for his or her option has been changed to the New Purchase Date and that his or
her option will be exercised automatically on the New Purchase Date, unless
prior to such date he or she has withdrawn from the Offering Period as provided
in Section 10. For purposes of this Section 16, an option granted under the Plan
shall be deemed to be assumed, without limitation, if at the time of issuance of
the stock or other consideration upon a Corporate Transaction, each holder of an
option under the Plan would be entitled to receive upon exercise of the option
the same number and kind of Shares or the same amount of property or cash, or
number of securities (or combination thereof) as such holder would have been
entitled to receive upon the occurrence of the transaction if the holder had
been, immediately prior to the transaction, the holder of the number of shares
of Common Stock covered by the option at such time (after giving effect to any
adjustments in the number of Shares covered by the option as provided for in
this Section 16); provided, however, that if the consideration received in the
transaction is not solely common stock of the successor corporation or its
parent (as defined in Section 424(e) of the Code), the Committee may, with the
consent of the successor corporation, provide for the consideration to be
received upon exercise of the option to be solely common stock of the successor
corporation or its parent or subsidiary equal in Fair Market Value to the per-
Share consideration received by holders of Common Stock in the transaction.

 

(c)If the Company consummates the sale or transfer of a Designated Subsidiary,
business unit, or division to an unaffiliated person or entity, or the spin-off
of

--------------------------------------------------------------------------------

10

a Designated Subsidiary, business unit, or division to shareholders during an
Offering Period, the Contributions credited to the notional account of each
Participant employed by such Designated Subsidiary, business unit, or division,
as applicable, as of the time of such sale, transfer, or spin-off with respect
the offering to which such Offering Period relates will be returned to the
Participant without interest, and the Participant’s option will be automatically
terminated.

 

(d)The existence of the Plan shall not affect or restrict in any way the right
or power of the Company, the Board, the Committee, or the shareholders of the
Company to make or authorize any adjustment, recapitalization, reorganization,
or other change in the Company’s capital structure or its business, any merger
or consolidation of the Company, any issue of stock or of options, warrants, or
rights to purchase stock or of bonds, debentures, or preferred or
prior-preference stocks whose rights are superior to or affect the Common Shares
or the rights thereof or that are convertible into or exchangeable for Common
Shares, or the dissolution or liquidation of the Company or any Affiliate, or
any sale or transfer of all or any part of their assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.

 

17.Amendment or Termination.

 

(a)The Board may amend, alter, suspend, discontinue, or terminate the Plan or
any portion thereof at any time; provided, that no such amendment, alteration,
suspension, discontinuation, or termination shall be made without shareholder
approval if such approval is necessary to comply with any tax or regulatory
requirement applicable to the Plan (including, without limitation, as necessary
to comply with any applicable rules or requirements of any securities exchange
or inter-dealer quotation service on which the Shares may be listed or quoted);
provided, further, that any such amendment, alteration, suspension,
discontinuance, or termination that would materially and adversely affect the
rights of any Participant shall not to that extent be effective without the
consent of the affected Participant unless the Committee determines that such
amendment, alteration, suspension, discontinuance, or termination is either
required or advisable in order for the Company or the Plan to satisfy any
applicable law or regulation.

 

(b)Except as provided in Section 16, no such termination of the Plan may affect
options previously granted, provided that the Plan or an Offering Period may be
terminated by the Board on a Purchase Date or by the Board’s setting a new
Purchase Date with respect to an Offering Period then in progress if the Board
determines that termination of the Plan and/or the Offering Period is in the
best interests of the Company and the stockholders or if continuation of the
Plan and/or the Offering Period would cause the Company to incur adverse
accounting charges as a result of a change after the effective date of the Plan
in the generally accepted accounting principles applicable to the Plan.

 

(c)Without stockholder consent and without regard to whether any Participant
rights may be considered to have been adversely affected, the Committee shall be
entitled to change the Offering Periods, limit the frequency and/or number of
changes in the amount withheld that may be made during an Offering Period,
permit

--------------------------------------------------------------------------------

11

payroll withholding in excess of the amount designated by a Participant in order
to adjust for delays or mistakes in the Company’s processing of properly
completed withholding elections, establish reasonable waiting and adjustment
periods and/or accounting and crediting procedures to ensure that amounts
applied toward the purchase of Common Stock for each Participant properly
correspond with amounts withheld from the Participant’s Compensation, and
establish such other limitations or procedures as the Committee determines in
its sole discretion advisable that are consistent with the Plan.

 

18.No Rights to Continued Employment. Neither the Plan nor any action taken
hereunder shall be construed as giving any Participant any right to be retained
in the employ or service of the Company or an affiliate, or to continue in the
employ or the service of the Company or an affiliate.

 

19.Beneficiary Designation. The Participant’s beneficiary shall be the
Participant’s spouse (or domestic partner if such status is recognized by the
Company and in such jurisdiction), or if the Participant is otherwise unmarried
at the time of death, the Participant’s estate, except to the extent that a
different beneficiary is designated in accordance with procedures that may be
established by the Committee from time to time for such purpose. Notwithstanding
the foregoing, in the absence of a beneficiary validly designated under such
Committee-established procedures and/or applicable law who is living (or in
existence) at the time of death of a Participant residing or working outside the
United States, any required distribution under the Plan shall be made to the
executor or administrator of the estate of the Participant, or to such other
individual as may be prescribed by applicable law.

 

20.Equal Rights and Privileges. Notwithstanding any provision of the Plan to the
contrary and in accordance with Section 423 of the Code, all eligible Employees
who are granted options under the Plan shall have the same rights and
privileges.

 

21.No Rights as a Shareholder. Except as otherwise specifically provided in the
Plan, no person shall be entitled to the privileges of ownership in respect of
Shares that are subject to options hereunder until such Shares have been issued
or delivered to that person.

 

22.Withholding. To the extent required by applicable federal, state, or local
law, a Participant must make arrangements satisfactory to the Company for the
payment of any withholding or similar tax obligations that arise in connection
with the Plan.

 

23.Notices. All notices or other communications by a Participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.

 

24.Conditions Upon Issuance of Shares.

 

(a)The Plan and the issuance and delivery of Shares under the Plan are subject
to compliance with all applicable U.S. federal, state, local, and non-U.S. laws,
rules, and regulations (including but not limited to state, U.S. federal, and
non-U.S.

--------------------------------------------------------------------------------

12

securities law, and margin requirements) and to such approvals by any listing,
regulatory, or governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith. Any securities
delivered under the Plan shall be subject to such restrictions, and the person
acquiring such securities shall, if requested by the Company, provide such
assurances and representations to the Company as the Company may deem necessary
or desirable to assure compliance with all applicable legal requirements. To the
extent permitted by applicable law, the Plan shall be deemed amended to the
extent necessary to conform to such laws, rules, and regulations.

 

(b)Notwithstanding any terms or conditions of the Plan to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any Shares pursuant to the Plan
unless such Shares have been properly registered for sale pursuant to the
Securities Act with the Securities and Exchange Commission or unless the Company
has received an opinion of counsel, satisfactory to the Company, that such
Shares may be offered or sold without such registration pursuant to and in
compliance with the terms of an available exemption. The Company shall be under
no obligation to register for sale under the Securities Act any of the Shares to
be offered or sold under the Plan.  The Committee shall have the authority to
provide that all Shares delivered under the Plan shall be subject to such
stop-transfer orders and other restrictions as the Committee may deem advisable
under the Plan, U.S. federal securities laws, or the rules, regulations, and
other requirements of the Securities and Exchange Commission, any securities
exchange or inter-dealer quotation service upon which such Shares are then
listed or quoted and any other applicable federal, state, local or non-U.S.
laws, rules, regulations, and other requirements, and the Committee may cause a
legend or legends to be put on any such certificates of Common Stock delivered
under the Plan to make appropriate reference to such restrictions or may cause
such Common Stock delivered under the Plan in book-entry form to be held subject
to the Company’s instructions or subject to appropriate stop-transfer orders.

 

25.Term of Plan; Effective Date.  The Plan was adopted by the Board on September
15, 2017, and approved by the Company’s majority stockholder by written consent
on September 19, 2017. The Plan shall be effective twenty (20) calendar days
following the filing by the Company with the Securities Exchange Commission of
an Information Statement on Schedule 14C describing the written consent and a
summary of the Plan (the “Effective Date”), and shall continue in force and
effect until terminated under Section 17. Unless sooner terminated by the Board,
the Plan shall terminate upon the earliest of (i) the ten (10) year anniversary
of the Effective Date and (ii) the date on which all shares available for
issuance under the Plan have been sold.

 

26.Additional Restrictions of Rule 16b-3. The terms and conditions of options
granted hereunder to, and the purchase of Shares by, persons subject to Section
16 of the Exchange Act shall comply with the applicable provisions of Rule
16b-3. This Plan shall be deemed to contain, and such options shall contain, and
the Shares issued upon exercise thereof shall be subject to, such additional
conditions and restrictions as may be required by Rule 16b-3 to qualify for the
maximum exemption from Section 16 of the Exchange Act with respect to Plan
transactions.

--------------------------------------------------------------------------------

13

27.Indemnification. No member of the Board or the Committee, nor any employee or
agent of the Company exercising authority delegated by the Board or the
Committee hereunder (each such person, an “Indemnifiable Person”), shall be
liable for any action taken or omitted to be taken or any determination made in
the administration of the Plan (unless constituting fraud or a willful criminal
act or willful criminal omission). Each Indemnifiable Person shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability, or expense (including attorneys’ fees) that may be imposed upon or
incurred by such Indemnifiable Person in connection with or resulting from any
action, suit, or proceeding to which such Indemnifiable Person may be involved
as a party or witness or otherwise by reason of any action taken or omitted to
be taken or determination made under the Plan and against and from any and all
amounts paid by such Indemnifiable Person with the Company’s approval (not to be
unreasonably withheld) in settlement thereof, or paid by such Indemnifiable
Person in satisfaction of any judgment in any such action, suit, or proceeding
against such Indemnifiable Person, and the Company shall advance to such
Indemnifiable Person any such expenses promptly upon written request (which
request shall include an undertaking by the Indemnifiable Person to repay the
amount of such advance if it shall ultimately be determined as provided below
that the Indemnifiable Person is not entitled to be indemnified); provided, that
the Company shall have the right, at its own expense, to assume and defend any
such action, suit, or proceeding, and once the Company gives notice of its
intent to assume the defense, the Company shall have sole control over such
defense with counsel of recognized standing of the Company’s choice. The
foregoing right of indemnification shall not be available to an Indemnifiable
Person to the extent that a final judgment or other final adjudication (in
either case not subject to further appeal) binding upon such Indemnifiable
Person determines that the acts or omissions or determinations of such
Indemnifiable Person giving rise to the indemnification claim resulted from such
Indemnifiable Person’s fraud or willful criminal act or willful criminal
omission or that such right of indemnification is otherwise prohibited by law or
by the Company’s certificate of incorporation or by-laws. The foregoing right of
indemnification shall not be exclusive of or otherwise supersede any other
rights of indemnification to which such Indemnifiable Persons may be entitled
under the Company’s certificate of incorporation or by-laws, as a matter of law,
individual indemnification agreement or contract or otherwise, or any other
power that the Company may have to indemnify such Indemnifiable Persons or hold
them harmless.

 

28.Nonexclusivity of the Plan.  Neither the adoption of the Plan by the Board
nor the submission of the Plan to the shareholders of the Company for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of stock options or awards otherwise than under
the Plan, and such arrangements may be either applicable generally or only in
specific cases.

 

29.No Trust or Fund Created. The Plan shall not create or be construed to create
a trust or separate fund of any kind or a fiduciary relationship between the
Company or any affiliate, on the one hand, and the Participant or other person
or entity, on the other hand. No provision of the Plan shall require the
Company, for the purpose of satisfying any obligations under the Plan, to
purchase assets or place any assets in a trust or other entity

--------------------------------------------------------------------------------

14

to which contributions are made or to otherwise segregate any assets, nor shall
the Company maintain separate bank accounts, books, records, or other evidence
of the existence of a segregated or separately maintained or administered fund
for such purposes. Participants shall have no rights under the Plan other than
as unsecured general creditors of the Company.

 

30.Reliance on Reports. Each member of the Committee and each member of the
Board (and each such member’s respective designees) shall be fully justified in
acting or failing to act, as the case may be, and shall not be liable for having
so acted or failed to act in good faith, in reliance upon any report made by the
independent registered public accounting firm of the Company and its affiliates
and/or any other information furnished in connection with the Plan by any agent
of the Company or the Committee or the Board, other than such member or
designee.

 

31.Relationship to Other Benefits. No payment under the Plan shall be taken into
account in determining any benefits under any pension, retirement, profit
sharing, group insurance, or other benefit plan of the Company except as
otherwise specifically provided in such other plan.

 

32.Governing Law. The Plan shall be governed by and construed in accordance with
the laws of the State of Delaware, without regard to principles of conflicts of
laws thereof, or principles of conflicts of laws of any other jurisdiction that
could cause the application of the laws of any jurisdiction other than the State
of Delaware.

 

33.Severability. If any provision of the Plan is or becomes or is deemed to be
invalid, illegal, or unenforceable in any jurisdiction or as to any person or
entity, or would disqualify the Plan under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to the
applicable laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan, such
provision shall be construed or deemed stricken as to such jurisdiction, person,
or entity, and the remainder of the Plan shall remain in full force and effect.

 

34.Titles and Headings. The titles and headings of the sections in the Plan are
for convenience of reference only, and in the event of any conflict, the text of
the Plan, rather than such titles or headings shall control.

 

* * *